Citation Nr: 0412327	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-05 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Service Officer


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1963 
to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In August 2003, a service officer for the veteran's 
representative testified at a hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's personnel records confirm that he was a member 
of the SLF (Special Landing Force) US Seventh Fleet while 
operating in direct support of military operations off the 
coast of South Vietnam, from December 27, 1964 to January 25, 
1965.  He received the Armed Forces Expeditionary Medal for 
this service.  He asserts that he actually served as a member 
of a combat unit in Vietnam and reports that a member of his 
unit was killed in combat.  

If the veteran was actually in Vietnam, that could trigger a 
presumption as to the incurrence of Type II diabetes 
mellitus.  38 C.F.R. § 3.307(a) (6) (2003).  See also 
VAOPGCPREC 27-97 (July 23, 1997).  Thus, it is important to 
the claim for service connection for diabetes mellitus that 
the veteran's claimed service in Vietnam be verified.  

In January 2001, the service department responded to the VA 
request for verification of stressors with a request for more 
information.  Review of the file does not disclose any 
follow-up by VA.  VCAA emphasizes the need for VA to 
aggressively pursue the development of Federal government 
records.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  
Also, the United States Court of Appeals for Veterans Claims 
(Court) has previously held that in failing to afford a 
veteran an opportunity to respond to a request for additional 
information, the VA breached its statutory duty to assist in 
developing the claim.  See Zarychi v. Brown 6 Vet. App. 91, 
99 (1993).  See also Cohen v. Brown, 10 Vet. App. 128, 149 
(1997).  Under the circumstances presented here, the RO 
should notify the service department of the specifics of the 
veteran's stressors.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask the Marine Corps 
Historical Center, 1254 Charles Morris 
Street, SE, Washington Navy Yard, D.C. 
20374-5040, to verify any combat stressors 
for the 1st Battalion, 9th Marines, 3rd 
Marine Division, stationed aboard U.S.S. 
Bexar (APA 237), from December 27, 1964 to 
January 25, 1965.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




